 

 

Oo oe HTD A FP WD NH RK

RO dO NO NYO NO HY HN HN NO HR Re RH HR Fe Se ee St
oOo NN UO FP WHY NY K& OD OF NWO A HP WW NH KH CO

Case 4:19-cr-01078-RCC-LAB Document 7 Filed 04/24/19 Page 1 of 2

ELIZABETH A. STRANGE

First Assistant United States Attorney
District of Arizona

RYAN J. ELLERSICK

Assistant United States Attorney
United States Courthouse

405 W. Congress Street, Suite 4800
Tucson, Arizona 85701

Telephone: 520-620-7300

Email: ryan.ellersick3 @usdoj.gov
Attorneys for Plaintiff

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF ARIZONA
|

 

CR19-01078 TUC-RCC(LAB)
United States of America,

 

 

Plaintiff, INDICTMENT
VS. Violations:
8 U.S.C. : ee by
Manuel De Jesus Aguirre-Arana, 8 U.S.C. § 1326(b)(1))
Defendant. (legal Reentry)
THE GRAND JURY CHARGES:

On or about March 27, 2019, at or near Lukeville, in the District of Arizona, Manuel
De Jesus Aguirre-Arana, an alien, entered and was found in the United States of America
after having been denied admission, excluded, deported, and removed therefrom at or near
E] Paso, Texas, on or about April 19, 2018, and not having obtained the express consent of

the Attorney General or the Secretary of the Department of Homeland Security to reapply

H/T

 

 
 

Co Oo HIN HD mH BP WD NY

Do NBN NH DY NN DP NO NO NOR Rm Re ee Re ee eee ae
So AND A FP WD NH KF DT OO FB AD HDR WA BP WW NH KH OC

 

Case 4:19-cr-01078-RCC-LAB Document 7 Filed 04/24/19 Page 2 of 2

for admission thereto; in violation of Title 8, United States Code, Section 1326(a),
enhanced by Title 8, United States Code, Section 1326(b)(1).
A TRUE BILL
/S/

 

Presiding Juror

ELIZABETH A. STRANGE -EDACTE
First Assistant United States Attorney . eee rep POR
District of Arizona PUBLIC DISCLOSURE

/S/
Assistant United States Attorney
Dated: April 24, 2019

United States of America v. Manuel De Jesus Aguirre-Arana
Indictment Page 2 of 2

 

 
